Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered. Amendments to the claims have overcome claim objections as set forth previously. Claims 1-19 are pending. 

 Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-4, 7, 11-13, 15, 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueda (US20130101884A1).
Regarding Claim 1, Ueda discloses a method for manufacturing a secondary battery (Ueda Abstract) comprising:
A forming step of forming a pouch sheet “40” [0070] to form an accommodation part in which an electrode assembly “12” [0065] is accommodated, and first and second sealing parts, (facing portions “43” on either side of the film “40”) that face the two principal sides of the electrode assembly “12”;
A folding step [0070] of folding the pouch sheet “40” with respect to a folding part (fold line “2”) [0070] so that the electrode assembly is accommodated in the accommodation part [0077] and the first and second sealing parts “43” contact each other [0071] to block the electrode assembly “12” from an outside environment to form a battery case “11” [0065];
An anti-wrinkle step, after performing the folding step [0077], of bending the first and second sealing part “43” to form an anti-wrinkle part [0079] by pressing the bonding margins “47” [0079] into a corrugated shape of peaks and valleys “44”, “45” [0081], forming the anti-wrinkle bending part, thus forming a sealed flexible battery, which prevents wrinkles from being generated on an outer shell “11” of the battery case “11” due to increased flexibility [0009].
Regarding Claim 3, Ueda discloses all of the claim limitations as set forth above. Ueda further discloses wherein, in the anti-wrinkle step, the outer shell “11” is heated and pressed [0079], reading on thermally compressed, to form the anti-wrinkle bending part “44”, “45”.
Regarding Claim 4, Ueda discloses all of the claim limitations as set forth above. Ueda further discloses wherein in the anti-wrinkle step, the anti-wrinkle bending part “44”, “45” is bent to have a plurality of bent portions [0081], Fig. 6.
Regarding Claim 7, Ueda discloses all of the claim limitations as set forth above. Ueda further discloses wherein the anti-wrinkle bending part “44”, “45” is formed so that a bent portion (peak “44”) is vertically formed (see direction of bending, annotated Ueda Fig. 6) with respect to the outer shell formed horizontally (see direction of plane, annotated Ueda Fig. 6) on one side surface of the battery case “11” (Ueda Annotated Fig. 6).

    PNG
    media_image1.png
    382
    570
    media_image1.png
    Greyscale

Ueda Annotated Fig. 6
Regarding Claim 11, Ueda discloses a secondary battery comprising:
An electrode assembly “12” [0065] comprising stacking negative electrode “20”, positive electrode “30” and separators “15” are alternately combined and stacked [0065]; and 
A battery case “11” [0065] defining an accommodation portion for accommodating the electrode assembly “12” [0065], Fig. 1, the battery case “11” including first and second sealing parts (facing portions “43” on either side of the film “40”) that face the two principal sides of the electrode assembly “12”;
Wherein a first portion of the first and second sealing parts “43” are bent relative to a plane extending between a second portion of the first and second sealing parts “43” at bonding margin “47” (see Ueda Annotated Fig. 6) so as to form an anti-wrinkle bending part, corrugated shape of peaks and valleys “44”, “45” [0081] on an outer shell of the battery case “11” to prevent wrinkles from being generated on the outer shell of the case “11” due to increased flexibility [0009].
Regarding Claim 12, Ueda discloses all of the claim limitations as set forth above. Ueda further discloses, the anti-wrinkle bending part “44”, “45” is bent to have a plurality of bent portions [0081], Annotated Fig. 6.
Regarding Claim 13, Ueda discloses all of the claim limitations as set forth above. Ueda further discloses wherein the anti-wrinkle bending part “44”, “45” has a cross section of an “S” shape (Ueda Annotated Fig. 6).
Regarding Claim 15, Ueda discloses all of the claim limitations as set forth above. Ueda further discloses wherein the folding part “2” is formed at a first side (See annotated Ueda Fig. 1), the first sealing part “43” is formed at a second side along bonding portion illustrated by “3A” ([0071], Annotated Ueda Fig. 1), the second sealing part is formed at a third side along bonding portion “3A” [0071], Annotated Ueda Fig. 1 in four directions on the outer shell of the battery case, and in the anti-wrinkle step, the anti-wrinkle bending part illustrated by corrugations “44”, “45”  is formed on the first sealing part and the second sealing part (Annotated Ueda Fig. 1).


    PNG
    media_image2.png
    744
    990
    media_image2.png
    Greyscale

Ueda Annotated Fig. 1

Regarding Claim 17, Ueda discloses a pressing block for a secondary battery (Ueda [0075]) comprising: 
a plurality of dies, upper die “51”, lower die “52” (Ueda [0080]) reading on pressing blocks, that are opposed (Ueda [0080], Fig. 13) and move in a direction facing each other to press and compress (Ueda [0082]) an outer shell of a pouch sheet “40” (Ueda [0081]) in which an electrode assembly “12” is accommodated (Ueda [0079]), 
and a bending formation part (corrugations, Fig. 13) formed on each of pressing surfaces of the pressing blocks “51”, “52” having opposed corrugated shape (Ueda [0080], Fig. 13), so that a first portion of first and second sealing parts are bent relative to a plane extending between a second portion of the first and second sealing parts (see Annotated Ueda Fig. 6) to form corrugations “46” which provide flexibility thus preventing wrinkles (Ueda [0009]), reading on an anti-wrinkle bending part, is formed on an outward facing surface of the outer shell “40” (Ueda Fig. 1) when the outer shell of the pouch sheet is pressed by the plurality of pressing blocks (Ueda [0080]), since the dies press the laminated film “40” into the corrugated shape “46”.

    PNG
    media_image1.png
    382
    570
    media_image1.png
    Greyscale

Ueda Annotated Fig. 6

Regarding Claim 18, Ueda discloses all of the claim limitations as set forth above. Ueda further discloses wherein the pressing block is heated (Ueda [0079]) such that heat is transferred to the plurality of pressing blocks dies (“51”, “52”) so that the heat is applied to the outer shell of the pouch sheet “40” (Ueda [0079]) such that it thermally compressed (Ueda [0079]). 
Regarding Claim 19, Ueda discloses all of the claim limitations as set forth above. Ueda discloses wherein the bending formation part comprises a convex portion (Ueda Annotated Fig. 13) and a concave portion (Ueda Annotated Fig. 13) to compress the anti-wrinkle bending part “46” (Ueda [0080]) so that the anti-wrinkle bending part has a plurality of bent portions, ridge and valleys alternately (Ueda [0072]), and each of the convex portions and the concave portions is formed into a semicircular shape (Ueda Annotated Fig. 13).

    PNG
    media_image3.png
    212
    355
    media_image3.png
    Greyscale

Annotated Ueda Fig. 13

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ueda (US20130101884A1) as applied to claim 1 above, and further in view of Choi et al., (KR20170052061A previously cited, see corresponding English language document US20180219245A1) hereinafter Choi.
Regarding Claim 2, Ueda discloses all of the claim limitations as set forth above. Ueda discloses forming an accommodation space to accommodate the electrode assembly “12” but does not disclose explicitly having a first and second accommodation portion formed symmetrical to one another on both sides of the pouch sheet “11” with respect to the folding part “2”. 
In a similar field of endeavor as it pertains to a pouch battery case (Choi Abstract), Choi teaches a battery pouch comprising an electrode assembly accommodation part “110”, “120” (Choi [0032]) comprising a first accommodation part “110” and a second accommodation part “120” (Choi [0032]), in the forming step, the first accommodation part “110” and the second accommodation part “120” are formed to be symmetrical to each other (See e.g. Fig. 4) at both sides of the pouch sheet “100” with respect to the folding part “130” (See Fig. 4 “130”), and in the folding step, the first accommodation part “110” and the second accommodation part “120” are folded along an imaginary (virtual) line “130” (Choi [0032], See also Fig. 4, “130”)  to face each other (Choi [0032], Fig. 5).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the two battery accommodation portions of the pouch sheet of Ueda to include two accommodation portions formed to be symmetrical to each other as taught by Choi in order to provide a suitable accommodation space for the electrode assembly. 

Claims 5-6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (US20130101884A1) as applied to claims 4, and 12, respectively above, and further in view of Takahashi et al., (US20160218327A1) hereinafter Takahashi.
Regarding Claim 5, Ueda discloses all of the claim limitations as set forth above. Ueda discloses wherein a cross section of the anti-wrinkle bending part has an illustrated rounded cross section, however does not teach an example where the cross section has a rectangular pulse shape. 
In a similar field of endeavor as it pertains to battery housings designed to prevent wrinkles and cracks [0009], Takahashi teaches a similar battery housing [0075], see also Fig. 8A, 8C, where the outer surface includes a corrugated shape having one of a rounded shape, triangular shape, or a rectangular pulse shape [0074] in which rectangular concave and rectangular convex portions are alternately formed (see e.g. Fig. 4A). Takahashi teaches that these are suitable alternate options that are not expected to affect the function of the anti-wrinkle bending part. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the rounded corrugated shape in the anti-wrinkle bending part of Ueda for one having a rectangular pulse shape, as taught by Takahashi, as such a modification would involve simple substitution for one known corrugated shape for another.  
Regarding Claim 6, Ueda discloses all of the claim limitations as set forth above. Ueda discloses wherein a cross section of the anti-wrinkle bending part has an illustrated rounded cross section, however does not teach an example where the cross section has a zig-zag shape. 
In a similar field of endeavor as it pertains to battery housings designed to prevent wrinkles and cracks [0009], Takahashi teaches a similar battery housing [0075], see also Fig. 8A, 8C, where the outer surface includes a corrugated shape having one of a rounded shape, triangular zig zag shape (Fig. 4B) or a rectangular pulse shape [0074]. Takahashi teaches that these are suitable alternate options that are not expected to affect the function of the anti-wrinkle bending part. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the rounded corrugated shape in the anti-wrinkle bending part of Ueda for one having a triangular zig zag shape, as taught by Takahashi, as such a modification would involve simple substitution for one known corrugated shape for another.  
Regarding Claim 14, Ueda discloses all of the claim limitations as set forth above. Ueda discloses wherein a cross section of the anti-wrinkle bending part has an illustrated rounded cross section, however does not teach an example where the cross section has a zig-zag shape. 
In a similar field of endeavor as it pertains to battery housings designed to prevent wrinkles and cracks [0009], Takahashi teaches a similar battery housing [0075], see also Fig. 8A, 8C, where the outer surface includes a corrugated shape having one of a rounded shape, triangular zig zag shape (Fig. 4B) or a rectangular pulse shape [0074]. Takahashi teaches that these are suitable alternate options that are not expected to affect the function of the anti-wrinkle bending part. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the rounded corrugated shape in the anti-wrinkle bending part of Ueda for one having a triangular zig zag shape, as taught by Takahashi, as such a modification would involve simple substitution for one known corrugated shape for another.  

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (US20130101884A1) as applied to claim 4 above, and further in view of Kikuchi et al., (JP2016009677A cited on IDS dated 06/03/2019, see Espacenet machine translation filed with office action dated 04/27/2021) hereinafter Kikuchi.
Regarding Claim 8, Ueda discloses all of the claim limitations as set forth above. Ueda further discloses wherein the folding part “2” is formed at a first side (See annotated Ueda Fig. 1), a first sealing part “43” is formed at a second side along bonding portion illustrated by “3A” ([0071], Annotated Ueda Fig. 1), the second sealing part is formed at a third side along bonding portion “3A” [0071], Annotated Ueda Fig. 1 in four directions on the outer shell of the battery case, and in the anti-wrinkle step, the anti-wrinkle bending part illustrated by corrugations “44”, “45”  is formed on the first sealing part and the second sealing part (Annotated Ueda Fig. 1).


    PNG
    media_image2.png
    744
    990
    media_image2.png
    Greyscale

Ueda Annotated Fig. 1
However, Ueda is silent regarding a gas pocket part. 
In a similar field of endeavor as it pertains to a film pouch type battery cases (Kikuchi [0003]), Kikuchi teaches a similar pouch type case forming method, wherein the pouch has a battery element storage unit “1” (Kikuchi [0065]) which is an accommodation part, and a gas pocket “2” (Kikuchi [0065], see Fig. 1) having a passage “4” (Kikuchi [0069], Fig. 1) that extends from the accommodation part “1” (Kikuchi Fig. 1), such that the accommodation portion “1” and the gas pocket “2” are connected (Kikuchi [0069]). Kikuchi further teaches that the gas pocket “2” can be located adjacent to the space accommodating the battery element (Kikuchi [0006]) and is located opposite to the folding part (Kikuchi Fig. 1). Kikuchi further teaches wherein the gas pocket allows for gas generated by the battery element to be collected in the pocket (Kikuchi [0065]), which can then be safely vented without exposing the battery element accommodation portion (Kikuchi [0008]).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the battery pouch forming method of Ueda to include a gas pocket part such that it is located opposite to the folding part as taught by Kikuchi in order to safely vent gas generated by the electrode assembly.  
Regarding Claim 9, Ueda discloses all of the claim limitations as set forth above. Ueda further discloses wherein the anti-wrinkle bending part “44”, “45” is formed at a folding part side “2” on the first sealing part and the second sealing part (Annotated Ueda Fig. 2) along both the first and second side (Annotated Ueda Fig. 1).

Claim 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (US20130101884A1) as applied to claim 1 and 11 above, respectively, and further in view of Shin et al., (US20150138740A1) hereinafter Shin. 
Regarding Claim 10, Ueda discloses all of the claim limitations as set forth above. Ueda does not disclose wherein in the anti-wrinkle step, a silicone is provided on an outer surface of the anti-wrinkle bending part to retain a shape of the anti-wrinkle bending part. 
However, in a similar field of endeavor as it pertains to protecting electronic components [0051], Shin teaches adding a silicone coating to various electronic components [0051] which provides a thermally conductive, damp-proof, vibration absorbing, conformal coating [0061].
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a silicone coating to an outer surface of the anti-wrinkle bending part of Ueda, as taught by Shin, in order to further protect and improve safety to the electronic components from the environment by protecting it from water while providing a conformal, elastic coating, that retaining the shape. 
Regarding Claim 16, Ueda discloses all of the claim limitations as set forth above. Ueda does not disclose a shape retaining part for retaining a shape of anti-wrinkle bending part on the on the outer surface of the anti-wrinkle bending part.
However, in a similar field of endeavor as it pertains to protecting electronic components [0051], Shin teaches adding a silicone coating to various electronic components [0051] which provides a thermally conductive, damp-proof, vibration absorbing, conformal coating [0061].
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a silicone coating to an outer surface of the anti-wrinkle bending part of Ueda, as taught by Shin, in order to further protect and improve safety to the electronic components from the environment by protecting it from water while providing a conformal, elastic coating, that retaining the shape. 

Response to Arguments
Amendments to claim 11 have overcome the claim objections previously set forth. 
Applicant’s arguments, filed 02/22/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 102 over Lim have been fully considered and are persuasive since Lim does not teach all the limitations.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 102 over Ueda (US20130101884A1). It is noted that Ueda teaches a bending step of bending the first and second sealing part “43” to form an anti-wrinkle part [0079], after performing the folding step [0077].
Applicant’s arguments, filed 02/22/2022, with respect to the rejection(s) of claim(s) 11 and 17 under 35 USC 102 over Lim and Ueda have been fully considered but are not persuasive. Upon further consideration, Ueda does teach wherein a first portion of the first and second sealing parts are bent relative to a plane extending between a second portion of the first and second sealing parts to form a corrugated anti-wrinkle bending part as shown in Annotated Ueda Fig. 6. 
Applicant argues that the dependent claims are allowable. This argument is moot. Dependent claims are not allowable by nature of dependency on the independent claims as set forth above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KIRSTEN B TYSL/Examiner, Art Unit 1722              

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722